Citation Nr: 1429497	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-06 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a nerve disorder of the right leg, to include as secondary to a low back disability (a right leg nerve disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and B. P.




ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from 
June 1967 to August 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Waco, Texas RO has jurisdiction of the appeal.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2012.  The hearing transcript has been associated with the claims file. 

In May 2012, the Board remanded the issues of service connection for a low back disability and a right leg nerve disability to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development, which has been completed.  The case has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran submitted a statement which included argument received at the Board in June 2014.  No evidence was submitted with the statement.  The statement also included a duplicate statement requesting copies of document related to his previous appeals.  This request was previously made in a June 2011 statement submitted to the RO and the RO provided a response with copies of the claims file to the Veteran in September 2011.  There is no requirement for waiver of initial RO consideration of the statement.  38 C.F.R. § 20.1304 (2013).


FINDINGS OF FACT

1.  The Veteran's low back disability did not have its onset during active service, nor is it otherwise related to service.

2.  The Veteran did not have chronic symptoms related to a low back disability in service, nor did he have continuous symptoms related to such disability since service.

3.  The Veteran's right leg nerve disability did not have its onset during active service, nor is it otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for service connection for a right leg nerve disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, notice was provided to the Veteran in December 2007 and February 2008, prior to the initial adjudication of the claims.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, as well as of VA and the Veteran's respective duties for obtaining evidence.  These letters also notified the Veteran of VA's practices in assigning disability evaluations and effective dates.  The February 2008 notice also provided notice relating to secondary service connection for a right leg nerve disability.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  Specifically, the information and evidence that have been associated with the claims file include service treatment records, and post-service VA and private treatment records, as well as the Veteran's own statements in support of his claims.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339, 1341(Fed. Cir. 2002).

VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was examined by VA in connection with the claims for service connection on appeal in April 2010 and July 2012 with an addendum opinion in May 2010.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues of service connection for a low back disability and a right leg nerve disability.  The examination reports contain all the findings needed to evaluate the claims for service connection for a low back disability and a right leg nerve disability, including the Veteran's history and clinical evaluation as well as rationale for the opinions given.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2013).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

A Veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

At the onset in the determination of whether the presumption of soundness attaches is the finding of an entrance examination noting no physical defects, and evidence showing that the Veteran suffered from an injury or disease in service.  If this is found, VA must then address both the preexistence prong and the aggravation prong (lack of aggravation), both of which must be proven by clear and unmistakable evidence to rebut the presumption.

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Lumbar spine degenerative disc disease right lower extremity radiculopathy are not chronic diseases listed under 38 C.F.R. § 3.309(a); moreover, the July 2012 VA examination shows that the Veteran does not have arthritis of the spine.  Therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply to the claim for service connection for a low back disability.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. 
§ 3.159(a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Low Back Disability

As noted above, the first inquiry is whether there was evidence that the condition existed prior to enlistment.  In this case, the enlistment examination, dated January 1967, indicated that the Veteran injured his back three years prior and still occasionally felt pain on heavy lifting; however, clinical examination of the spine was marked as "normal."  The presumption of soundness attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in the examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1).  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Contant v. Principi, 17 Vet. App. 116 (2003).  Accordingly, the Board finds that a low back condition was not noted on entry to service and, as such, the presumption of soundness applies.  38 U.S.C.A. 
§§ 1111, 1132 (West 2002).  The July 2012 VA examiner also found that the pre-existing low back condition had resolved prior to the Veteran's service.  Because the presumption of soundness has not been rebutted by clear and unmistakable evidence that a low back disability preexisted service and was not aggravated by service, the Board will adjudicate this case based on in-service incurrence of a low back disability (direct service connection).

The Veteran contends that service connection is warranted because the current low back disability is related to an October 1967 in-service incident while lifting a napalm bomb.  After reviewing all the lay and medical evidence, including the Veteran's statements and testimony, the Board finds that the weight of the evidence shows that the low back disability is not related to active service.

The Veteran is currently diagnosed with lumbar spine multilevel degenerative disc disease and lumbar herniated disc status post lumbar decompression/discectomy with radiating leg pain.  Therefore, the Board finds that the Veteran has a current low back disability.  

With respect to the in-service incurrence, the Veteran claims that he injured his back in 1967 while stationed on the USS Kitty Hawk.  Specifically, he contends that his job in aviation ordinance required him to repeatedly lift 500 to 1,000 pound rockets; on one occasion, he states he felt a popping in his back while lifting.  Service treatment records confirm that the Veteran sought treatment for low back pain in October 1967 after lifting napalm bombs.  He was admitted, placed on bed rest, and given Codeine for pain.  By the second day, the Veteran was feeling better and was discharged to duty with a diagnosis of an acute lumbar strain.  He went in for follow-up two days later and was given additional medication.  The remainder of the Veteran's service treatment records is negative for any complaints of or treatment for low back problems, including the August 1971 separation examination report, which showed a normal evaluation of the spine.  Accordingly, the Board finds that the weight of the lay and medical evidence shows that while the Veteran had an in-service low back strain, he did not have chronic symptoms related to a low back disability in service.

The Veteran asserted that after service, he had treatment at the VA in the spring of 1972, wore a back brace in 1973 or 1974 and again in the late 1970s, and continued to have recurring low back problems.  See March 2012 Board hearing transcript.  However, VA treatment records from January 1972 to December 1974 showed treatment only for dental conditions and no treatment for a low back disability.  Moreover, a January 1980 University of Colorado hospital note showed that the Veteran complained of neck and shoulder pain after an automobile accident but did not complain of any low back symptoms.  A later January 1980 note by the same hospital noted the first complaint of back pain after service and a March 2001 emergency room report showed complaints of back pain.  However, during a July 2002 University of Colorado hospital annual examination, the Veteran denied having any musculoskeletal symptoms and a July 2004 note showed that the Veteran reported having rare back pain over the previous one year.  Accordingly, the Board finds the Veteran' statements relating to having unremitting symptoms of a low back disability since service are not credible because they are contradicted by the August 1971 service separation examination findings which showed a normal evaluation of the spine and did not note any symptoms of a low back disability, by VA treatment records which showed no treatment for a low back disability in the early 1970s as claimed by the Veteran, and by other post-service treatment records which show that the Veteran did not have unremitting symptoms of a low back disability since service.  Moreover, the first documentation of a low back disability after discharge from service was in January 1980, which is approximately 8 years after discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  Accordingly, the weight of the lay and medical evidence of record is against a finding that the Veteran had unremitting symptoms of a low back disability since service.

The Veteran was afforded a VA examination in April 2010 with an addendum opinion in May 2010.  The VA examiner reviewed the claims file and identified pertinent in-service events related to a low back disability as described by the Veteran, to include the October 1967 lifting incident.  After performing a physical examination, and based on a review of the claims file and consideration of the Veteran's lay statements, the VA examiner opined that the low back disability was less likely as not related to service.  The VA examiner reasoned that on October 6, 1967 stated that the Veteran was free of pain. Moreover, the Veteran was found to have a herniated disc in 2007, and that while the 1967 injury appeared to be a soft tissue injury, the current low back condition is related to the aging process.  

Pursuant the May 2012 Board remand, the Veteran underwent another VA examination in July 2012.  After performing a physical examination, and based on a review of the claims file and consideration of the Veteran's lay statements, the VA examiner opined that the low back disability was less likely as not related to the acute low back strain that occurred in 1967.  The July 2012 VA examiner reasoned that the Veteran had an acute low back injury in October 1967 while loading a bomb; he was then treated for an acute lumbar strain and the examination was negative for any disc or radicular symptoms.  The VA examiner also noted that the Veteran had follow up over the next few days and was noted to have improved, was feeling well, and returned to full duty.  The VA examiner also observed that while the Veteran had other medical visits for various medical conditions, he had no complaints related to the back for the remainder of his service and the separation examination was negative for any spinal abnormalities.  Medical notes from the University of Colorado hospital indicated treatment following a 1980 motor vehicle accident with a nurse's note indicating complaints of back pain on day 5 after admission following the accident; no further mention of back pain was noted.  There was an entry tabbed as "back numbness"; however the VA examiner found that a careful reading of the medical entry noted that the Veteran denied numbness, paresthesias, and decreased strength.  The VA examiner noted that the Veteran was treated for a neck fracture due to the accident, explained that he could not establish chronicity for the acute treatment of the active back condition, and concluded that it was transient and resolved.  The VA examiner further observed that the Veteran had an acute herniated disc in 2007, which required surgical treatment; the VA examiner found that this was not due to the remote low back strain in 1967.

The Board finds that the April 2010 VA examination report, the May 2010 addendum, and the July 2012 VA examination reports are probative with respect to service connection for a low back disability, and are adequately based on objective findings as shown by the record, and accordingly, the Board finds that the medical opinions rendered were based upon a full and accurate factual premise.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the above-referenced VA examination reports provide competent, credible, and probative evidence which shows that the currently-diagnosed low back disability is not etiologically related to service, to include the October 1967 in-service low back strain. 

Insomuch as the Veteran asserts that his low back disability is directly related to service, the Board finds that the Veteran is not competent to relate the current low back disability to active service.  While the Veteran is competent to describe an in-service injury, he does not have the requisite medical expertise needed to provide a competent opinion regarding causation of a complex medical condition such as the claimed low back disability.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

For the reasons discussed above, the Board finds that the weight of the lay and medical evidence of record shows that the current low back disability was not incurred in service nor is it otherwise related to service.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise warrant a grant of the Veteran's claim.  As such, service connection for a low back disability is not warranted.

Service Connection for Right Leg Nerve Disability

The Veteran contends that his current right leg nerve disorder is related to service, to include as secondary to a low back disability.  Specifically, the Veteran asserts that right leg nerve disorder is related to the October 1967 in-service low back strain.  In the alternative, the Veteran maintains that his right leg nerve disability is related to his low back disability.  After reviewing all the lay and medical evidence, including the Veteran's statements and testimony, the Board finds that the weight of the evidence does not establish that the Veteran's right leg nerve disorder is related to service.

The Veteran is currently diagnosed with mild right lower extremity radiculopathy.  See July 2012 VA examination report.  Accordingly, the Board finds that the Veteran has a current right leg nerve disability. 

With regard to in-service incurrence, the Veteran contends that his right leg nerve disorder is related to an in-service when he bent over and hurt his back; he thought this was part of the back problem and did not know it is related to nerves.  See March 2012 Board hearing transcript.  Service treatment records show no treatment, diagnoses, or complaints relating to a right leg nerve condition.  The August 1971 report of medical examination, conducted upon the Veteran immediately prior to discharge from active service, showed a normal neurologic evaluation and a normal evaluation of the feet and lower extremities.  Finally, as explained in detail below, the Veteran has indicated that the onset of his right leg nerve disorder was years after discharge from service.  Accordingly, the Board finds that the weight of the lay and medical evidence of record establishes that there was no in-service injury related to the nerves of the right leg nor did the Veteran have chronic symptoms during service related to the right leg nerve disability.

The Veteran claims that he has had unremitting symptoms related to the right leg nerve disability since service.  See March 2012 Board hearing transcript.  However, a January 1980 University of Colorado hospital note showed no sensory deficit.  Another January 1980 University of Colorado hospital note showed that the Veteran denied numbness and paresthesias.  Moreover, in a February 2008 statement, the Veteran indicated that he had been bothered with nerve problems in the right leg ever since surgery; the Veteran was referring to the back surgery he underwent in August 2007.  Therefore, the Board finds the Veteran's statements at the March 2012 Board hearing relating to having unremitting symptoms of right leg nerve problems since service are not credible because they are contradicted by the September 1970 service separation examination findings, and by the Veteran's own statements in January 1980 at the University of Colorado hospital and on his February 2008 statement.  Moreover, based on the Veteran's own statements, his right leg nerve problems did not start until 2007, which is approximately 36 years after discharge from service.  See Maxson, 230 F.3d at 1333 (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  Accordingly, the Board finds that the weight of the lay and medical evidence of record establishes that the Veteran did not have unremitting symptoms after service related to the nerves of the right leg.
 
Therefore, the Veteran had no in-service injury related to the nerves of the right leg nor did he have chronic symptoms during service related to the right leg nerve disability or unremitting symptoms of a right leg nerve disability since service.

Insomuch as the Veteran asserts that his right leg nerve disorder is directly related to service, the Board finds that the Veteran is not competent to relate the right leg nerve disorder to active service.  While the Veteran is competent to describe an in-service injury, he does not have the requisite medical expertise needed to provide a competent opinion regarding causation of a complex medical condition such as the claimed left foot drop disability.  See Layno, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).   

Finally, the Veteran has claimed that the right leg nerve disorder is secondary to a low back disability.  As discussed in detail in this decision, the Board has denied service connection for a low back disability; therefore, the claim for service connection for a right leg nerve disability as secondary to a low back disability must be denied as a matter of law, because there is no primary disability upon which secondary service connection may be granted.  See 38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For the reasons discussed above, the Board finds that the weight of the lay and medical evidence of record shows that the right leg nerve disorder is not related to service, to include as secondary to a low back disability.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise warrant a grant of the Veteran's claim.  As such, service connection for a right leg nerve disability is not warranted.


ORDER

Service connection for a low back disability is denied. 

Service connection for a nerve disorder of the right leg is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


